UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7615



JEROME ALEXANDER RIDDICK,

                                             Petitioner - Appellant,

          versus


WARDEN OF BRUNSWICK CORRECTIONAL CENTER,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-98-325-AM)


Submitted:   March 11, 1999                 Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerome Alexander Riddick, Appellant Pro Se. Marla Graff Decker,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Alexander Riddick appeals the district court’s order

granting Respondent’s motion to dismiss and denying relief on his

petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny his motions for an

evidentiary hearing, deny a certificate of appealability, and dis-

miss on the reasoning of the district court.   See Riddick v. Warden

of Brunswick Correctional Ctr., No. CA-98-325-AM (E.D. Va. Oct. 13,

1998).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       Although the district court’s order is marked as “filed” on
October 9, 1998, the district court’s records show that it was
entered on the docket sheet on October 13, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2